30 So. 3d 659 (2010)
Derrick Steven SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-616.
District Court of Appeal of Florida, Fourth District.
March 17, 2010.
*660 Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Mark J. Hamel, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
The defendant appeals his conviction for possession of ammunition by a convicted felon. He argues his defense counsel rendered ineffective assistance of counsel in failing to request a jury instruction on "momentary possession." We affirm the conviction, but without prejudice to allow him to raise the issue in a motion under Florida Rule Appellate Procedure 3.850.
Affirmed.
GROSS, C.J., MAY and CIKLIN, JJ., concur.